DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 1/12/2020 has been entered. Claims 1, 3, 5-8, and 10-11, 13-17 remain pending in the application. 

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
DeGrazia (US Patent Application Publication 2009/0217177), referred to as DeGrazia herein [previously cited].
Pering et al. (US Patent Application Publication 2010/0169791), referred to as Pering herein [previously cited].
Gu et al. (US Patent Application Publication 2015/0201193), referred to as Gu herein [previously cited].
Duffy (US Patent Application Publication 2010/0050111), referred to as Duffy herein [previously cited].
Nancke-Krogh (US Patent Application Publication 2013/0246936), referred to as Nancke-Krogh herein [previously cited].


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3, 5-8, 10-11, 13-17, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pering in view of Nancke-Krogh in further view of Gu in further view of Duffy.

Regarding claim 1, Pering discloses a method for simultaneously displaying, on a shared display, at least one media source from each of at least two of a plurality of client devices, the method comprising (Pering, Abstract – hand-held devices project their displays to a large display device running a sharing client. Fig. 2 with ¶0017 – 4 mobile devices sharing on the large display):
wirelessly connecting two or more of the client devices to a host coupled to the shared display, the shared display and the host being separate from each of the client devices (Pering, ¶0014 – wireless projection of RDP information to a larger shared remote display. Fig. 2 with ¶0017 – multiple users connecting to the remote display (4 mobile devices). Each device displays on the shared remote display (Element 200). The shared remote display is separate from each of the client devices. ¶0004 and ¶0013 – shared remote display is a conference large-screen display or projection system);
receiving, at the host and from each of the at least two client devices, a respective media source and other device’s display windows);
receiving, at the host and from any of the client devices, a transform for any of said media sources, the transform determining the location and size of each said media source as displayed on the shared display (Pering, at least ¶0004, ¶0013 and ¶0017 – each mobile device can choose the size and position of their own display window on the remote display including maximizing the display, and additionally can control the size and position of other remote displays on the shared display),
and identifying at least one 
causing the shared display to simultaneously render a respective 
However, Pering appears not to expressly disclose the limitations shown in strikethrough above above.
However, in the same field of endeavor, Nancke-Krogh discloses a multi-user desktop (Nancke-Krogh),
including transmitting, from the host to each of the client devices, shared display state information at least defining geographical information of each of the received media source video 
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the shared display of Pering as modified, to include transmitting geographic information of the video streams as displayed on the shared display to the client devices based on the teachings of Nancke-Krogh. The motivation for doing so would have been to more effectively share resources and collaborate by reflecting changes at the shared workspace to the client displays (Nancke-Krogh, ¶0065 and ¶0069).
Additionally, in the same field of endeavor, Gu discloses a screen sharing system for transmitting content to a remote device (Gu, Abstract)
a media file or application stored at the first of the client devices, the media file or application being processed by a encoder/decoder at the client device into a continuously updating video stream for display on the remote display (Gu, ¶0005 and ¶0022 – video window sharing. ¶0025 - local video source is a local video file or video player application. Local video is encoded into a bitstream for sharing. ¶0027 – the remote end decodes the received video bitstream).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the sharing display of Pering, to enable a media source to be a streaming locally encoded media file or application based on the teachings of Gu. The motivation for doing so would have been to facilitate realization of screen sharing of the video content on a variety of remote displays (Gu, ¶0009).
Additionally, in the same field of endeavor, Duffy discloses a remote desktop system (Duffy, Abstract with ¶0013),

Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the sharing display of Pering as modified, to enable presenting a full screen shared display in lieu of other currently shared displays based on the teachings of Duffy. The motivation for doing so would have been to enable users to maximize the available screen real-estate for presentation without disconnecting or interrupting other sharing, thereby enabling users to retain control of their presentations and facilitate switching.

Regarding claim 3, Pering as modified discloses the elements of claim 1 above, and further discloses wherein the media file is an image file (Pering, ¶0002 – graphic and image information. Gu, ¶0029 – still image data).

Regarding claim 5, Pering as modified discloses the elements of claim 1 above, and further discloses wherein the media file is one or more data files (Gu, ¶0007 and at least¶0032 – digital media data file).

Regarding claim 6, Pering as modified discloses the elements of claim 1 above, and further discloses further comprising receiving at the host from the client devices information including user 
and media location for display on the shared display (Pering, at least ¶0004, ¶0013 and ¶0017 – each mobile device can choose the size and position of their own display window on the remote display including maximizing the display, and additionally can control the size and position of other remote displays on the shared display).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the sharing display of Pering as modified, to enable indication of the user identity to each client based on the teachings of Nancke-Krogh. The motivation for doing so would have been to assist the user in quickly differentiating remote users, facilitating collaboration and information exchange, especially when multiple users wish to interact with the same object (Nancke-Krogh, ¶0091).

Regarding claim 7, Pering as modified discloses a method for simultaneously displaying, on a shared display coupled with a host, at least one media source from each of at least two of a plurality of client devices separate from the shared display, the method comprising the steps of (Pering, Abstract – hand-held devices project their displays to a large display device running a sharing client. Fig. 2 with ¶0017 – 4 mobile devices sharing on the large display. ¶0014 – wireless projection of RDP information to a larger shared remote display. Fig. 2 with ¶0017 – multiple users connecting to the remote display (4 mobile devices). Each device displays their remote display on the shared remote display (Element 200). The shared remote display is separate from each of the client devices. ¶0004 and ¶0013 – shared remote display is a conference large-screen display or projection system):
receiving, at the host from each of the at least two client devices to a server, a request to publish media posts comprising captured screen pixels corresponding to a region of a screen displayed on a client display device connected to one of the client devices (Pering, Fig. 1 with ¶0015 – source RDP 

receiving, at the host, a first request to publish first media posts from a first client device of the plurality of client devices, and a second request to publish an additional media post from a second client device of the plurality of client devices, the media posts from the first device including: a first 

updating the media posts on the shared display in response to receipt of an updated media post from at least one of the plurality of client devices; and displaying updated 

However, Pering appears not to expressly disclose the limitations shown in strikethrough above above.
However, in the same field of endeavor, Nancke-Krogh discloses a multi-user desktop (Nancke-Krogh),
including transmitting, from the host to each of the client devices, shared display state information at least defining geographical information of each of the received media source video streams as displayed on the shared display
associating each of the media post with a unique user ID; creating a decoded media stream including the media post received from the plurality of client devices; sending the decoded media stream, and a scene graph including geographical location of each of the media posts as displayed on the shared display, to each of the plurality of client devices, based on the corresponding unique user ID  (Nancke-Krogh, Figs. 4 and 5 with ¶0033, ¶0053-¶0061, ¶0123 – visual output, which includes where on the information display the window will be located, is communicated to the clients from the host, for display at the clients and host. Client views can be rendered on the host or any number of clients. See also ¶0045-¶0046. ¶0082-¶0083, ¶0092 and Fig. 18 with ¶0136 – repositioning of a window is reflected on all connected clients. ¶0075, ¶0091 – shared output includes the name of each user. ¶0055 – client request to interact is received at the host).

Additionally, in the same field of endeavor, Gu discloses a screen sharing system for transmitting content to a remote device (Gu, Abstract)
a media file or application stored at the first of the client devices, the media file or application being processed by a encoder/decoder at the client device into a continuously updating video stream for display on the remote display (Gu, ¶0005 and ¶0022 – video window sharing. ¶0025 - local video source is a local video file or video player application. Local video is encoded into a bitstream for sharing. ¶0027 – the remote end decodes the received video bitstream).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the sharing display of Pering, to enable a media source to be a streaming locally encoded media file or application based on the teachings of Gu. The motivation for doing so would have been to facilitate realization of screen sharing of the video content on a variety of remote displays (Gu, ¶0009).
Additionally, in the same field of endeavor, Duffy discloses a remote desktop system (Duffy, Abstract with ¶0013),
the not-to-be-visible video stream being one of the received media source video streams that is not to be visible on the shared display (Duffy, ¶0016-¶0019 – remote desktop connections exchange 
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the sharing display of Pering as modified, to enable presenting a full screen shared video display in lieu of other currently shared displays based on the teachings of Duffy. The motivation for doing so would have been to enable users to maximize the available screen real-estate for presentation without disconnecting or interrupting other sharing, thereby enabling users to retain control of their presentations and facilitate switching.

Regarding claim 8, Pering as modified discloses the elements of claim 7 above, and further discloses wherein the media file is an image file (Pering, ¶0002 – graphic and image information. Gu, ¶0029 – still image data).

Regarding claim 10, Pering as modified discloses the elements of claim 7 above, and further discloses wherein the media file is one or more data files (Gu, ¶0025 - local video source is a local video file. Nancke-Krogh, at least ¶0040, ¶0050-¶0051 – content files).

Regarding claim 11, Pering as modified discloses the elements of claim 7 above, and further discloses further comprising receiving, at the host, information including user identity (Nancke-Krogh, ¶0075, ¶0091 – shared output includes the name of each user. ¶0055 – client request to interact is received at the host)


Regarding claim 13, Pering as modified discloses the elements of claim 7 above, and further discloses wherein the steps of capturing and displaying are performed asynchronously with respect to each of the other steps (Pering, at least ¶0004, ¶0013 and ¶0017-¶0018 – each mobile device can control the size and position of their own display window on the remote display including maximizing the display. Nancke-Krogh, ¶0082-¶0083, ¶0092 and Fig. 18 with ¶0136 – repositioning of a window is reflected on all connected clients. In this manner, the capturing and displaying steps are performed according to separate user input, and are not synchronously tied to the remainder of the steps).

Regarding claim 14, Pering as modified discloses the elements of claim 1 above, and further discloses the host being a separate device from the shared display, the shared display being a commodity display device (Pering, ¶0014 – wireless projection of RDP information to a larger shared remote display. Fig. 2 with ¶0017 – multiple users connecting to the remote display (4 mobile devices). Each device displays their remote display on the shared remote display (Element 200). The shared remote display is separate from each of the client devices. ¶0004 and ¶0013 – shared remote display is a conference large-screen display or projection system. The Examiner is interpreting “commodity display device” to be a display device that is widely available for purchase - such as large screen televisions or projectors for connection to conference room computer systems).

Regarding claim 15, Pering as modified discloses the elements of claim 7 above, and further discloses the host being a separate device from the shared display, the shared display being a commodity display device (Pering, ¶0014 – wireless projection of RDP information to a larger shared remote display. Fig. 2 with ¶0017 – multiple users connecting to the remote display (4 mobile devices). Each device displays their remote display on the shared remote display (Element 200). The shared remote display is separate from each of the client devices. ¶0004 and ¶0013 – shared remote display is a conference large-screen display or projection system. The Examiner is interpreting “commodity display device” to be a display device that is widely available for purchase - such as large screen televisions or projectors for connection to conference room computer systems).

Regarding claim 16, Pering as modified discloses the elements of claim 1, and further discloses the wirelessly connecting two or more of the client devices including wirelessly connecting a third client device; the receiving, from any of the client devices, a transform for any of said media sources, including receiving the transform from the third client device without the third client device sharing a respective media source video stream (Pering, at least ¶0004, ¶0013 and ¶0017 –mobile devices can control the size and position of other remote displays on the shared display. Fewer than all devices may be displayed. Nancke-Krogh, Figs. 4 and 5 with ¶0053-¶0061 – visual output, which includes where on the information display the window will be located, is communicated to the clients from the host, for display at the clients and host. See also ¶0045-¶0046, ¶0082-¶0083, ¶0092 and Fig. 18 with ¶0136 – repositioning of a window is reflected on all connected clients).

Regarding claim 17, Pering as modified discloses the elements of claim 7, and further discloses receiving, from a third client device of the plurality of client devices, a transform for any of said media .

Response to Arguments
Applicant's arguments filed 1/12/2021 have been fully considered but they are not persuasive.
Applicant argues that:
	
As argued in the previous response and reproduced here for convenience, Pering makes no teaching or suggestion of transmitting the content of the shared display (e.g., Pering's display 102 in Fig. 1 and 200 in Fig. 2) back to the client devices - let alone the geographical information of each received media source video streams as displayed on the shared display as required by claim 1.

In Pering’s Fig. 1, reproduced to the right, the “source device 100” is analogous to the claimed client device, and Pering’s “target device 102” is analogous to the claimed shared display. There is no discussion of transmitting information, let alone geographical information of each Fig. 1 received media source video streams as displayed on the shared display as required by claim 1, from the target device to the source device. In fact, this is evidenced by Fig. 1 of Pering, where the source device is only displaying its corresponding portion of what is displayed on the target device. Pering's paragraph [0015] supports this analysis, where it describes "the display running on the [source device] 100 may now be positioned also in the display of the client 102 in a window 106" and no discussion of the opposite (e.g., target device 102 being transmitted to the source device 100).

Pering’s Fig. 2, reproduced to the right, is similarly deficient. Paragraph [0017] of Pering discusses that each mobile device (MD) shares their information to the remote display 200. Paragraph [0017] makes no mention of transmitting information from the display 200 to the mobile devices (MD). Indeed, the arrows in Fig. 2 only point from MD’s to the remote device 200.

Pering’s paragraph [0017] does state “the mobile devices may be able to control the size and position of other mobile device's display windows on the remote display 200.". However, there is no discussion of how this is done. In fact, the only discussion is that each shared post is "tile[d] ... so that all the users can see scaled down views of all the content" or that each user may "full-screen their display content." Thus, it is understood that the disclosure of Fig. 2 and paragraph [0017] of Pering make no discussion of transmitting information from remote device 200 to each MD, but instead just discusses 

The Examiner cannot concur with the Applicant. Applicant acknowledges above that ¶0017 of Pering discusses mobile devices being able to control the size and position of other mobile device’s display windows. This requires the host to make the client devices aware of at least the existence of each of the display windows. In other words, “transmitting, from the host to each of the client devices, shared display state information… of each of the received media source… as displayed on the shared display”. Pering is not relied upon to disclose transmitting geographic information from the host to the client. Regardless, Nancke-Krogh separately discloses the entire limitation of “transmitting, from the host to each of the client devices, shared display state information at least defining geographical information of each of the received media source video streams as displayed on the shared display”.

Applicant argues that:
	
The Office Action of October 16, 2020 merely repeats the previous rejection and does not address this argument. Further, Nancke-Krogh is cited to teach "transmitting...geographical information." 

Again, as argued previously, claim 1 includes the following step, hereinafter the transmitting step: "transmitting, from the host to each of the client devices, shared display state information defining geographical information of each of the received media source video streams as displayed on the shared display." The rejection of claim 1 alleges that Pering discloses the transmitting step at both (a) FIG. 1 and paragraph [0015] and (b) FIG. 2 and paragraph [0017]. (Office Action, p. 3.) Applicant respectfully disagrees. Applicant notes the transmitting step is not merely distributing scaled down versions of the media sources received from each client device at the host, but includes the geographical information of how those received media source video streams are displayed on the shared display. 

Nancke-Krogh is cited to teach "a multi-user desktop" and the claimed geographical information. FIGS. 4 - 5 and paragraphs [90053 - 0061] of Nancke-Krogh describe a system where a client user 502 may either use an application on host computer 506 through remote desktop client 509, or run a local application 538. Output handler 515 receives input from output handlers 530 and 550, then decides where information is displayed. See paragraph [0064]. Output handler 530 receives "visual output" from 

With regard to FIG. 18 and paragraphs [0082-0083], [0092] and [0136] of Nancke-Krogh, there is no indication that the Nancke-Krogh transmits geographical information of each media source video streams. Instead, Nancke-Krogh appears to disclose a multi-user desktop where the state of an entire display is maintained at a host desktop, and that full display is transferred as a whole to each user may choose to zoom into different portions, as shown in FIG. 11. Each window in desktop 1101 of FIG. 11 is owned by a user, as explained in paragraphs [0128-0129] in connection with FIG. 12. According to paragraph [0130] and FIG. 13, if a user wants to move a window 1306 that is in use by user 1301, a prompt is shown requesting permission, the system does not simply transfer geographical information of a moved window to all clients. This disclosure, considered together, indicates that each user sees the same multi-user desktop with the only difference being magnification. At best, Nancke-Krogh transfers an entire desktop 1101 of FIG. 11 to each client device, which determines its own zoom level. There is no indication that "shared display state information at least defining geographical information of each of the received media source video streams as displayed on the shared display" is transmitted to each client. FIG. 18 of Nancke-Krogh merely describes movement of windows on a display. It does not provide the missing teaching that geographical information for an individual (each media source video stream) is communicated to a client display.

The Examiner cannot concur with the Applicant. Transmitting the entire shared display necessarily includes transmitting the relative geography of the windows within the display (see the shared displays in Pering, Figs. 1 and 2, and Nancke-Krogh, at least Fig. 18). Receiving an image of the shared display includes receiving an image of each of the windows within the shared display and a depiction of how they are oriented (i.e. geographical information).
In addition to the initial geography of the windows being communicated, the geographical information of each individual window is updated and communicated when they are moved on the shared display (Nancke-Krogh, at least ¶0092).  Updating a client to reflect movement of the window on the shared display is communicating geographical information, at a minimum, in the form of an updated window location in the image of the display. Applicant appears to be arguing that the claim limitation requires geographical information to be sent to each client independent of the image from the source, 

Applicant argues that:
Applicant further emphasizes that neither Pering nor Nancke-Krogh disclose video streaming and while the Office Action acknowledges this lack in Pering, it appears to assume on page 5 that video streams are taught by Nancke-Krogh without pointing to any disclosure that provides this teaching. Nancke-Krogh appears to be limited to applications or widgets. 

There is no discussion of video streams in either Pering or Nancke-Krogh. Thus, there is no reason why one of ordinary skill in the art would add the encoding method of Gu to either reference. The exchange and manipulation of video streams is not simply a different type of window from that of static images or even applications because it typically requires real time and continuous updating.

The Examiner cannot concur with the Applicant. Nancke-Krogh at ¶0057 discloses updating the visual output of the shared display “live” in “real time”. This constitutes a video stream and corresponds to Applicant’s description above of “real time and continuous updating”. Applicant is encouraged to note also that Gu (at least ¶0025 and ¶0027) discloses video streams.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175